Broyles, C. J.
“One essential element of the offense of bastardy being the refusal or failure of the accused ‘to give security for the maintenance and education’ of the child, Svhen required to do so in terms of the law,’ and the law in such cases declaring that the accused, when brought before a justice of the peace, ‘may be required to give security for the maintenance and education of the child until it arrives at the age of fourteen years,’ etc., a mere general requirement that the accused give ‘a $750 bond for education and maintenance of the child,’ without limit as to time, is not lawful, for the reason that such a bond would bind the accused to educate and maintain the child for an indefinite period, and not merely until it arrived at the age of fourteen years.” Johnson v. State, 102 Ga. 613 (29 S. E. 916). Applying the foregoing ruling to the facts of the instant case, the judge of the superior court erred in admitting in evidence, over the timely and appropriate objections of the defendant, the order of the justice of the peace requiring the putative father of the bastard child to make a bond in the sum of $750 for the maintenance and education of said child, without any limit as to time; and the error requires a new trial.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.